Citation Nr: 1723134	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-44 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether R.E.H. may be recognized as a helpless child of the Veteran.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from May 1973 to May 1977, with additional, subsequent service in the Naval Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In July 2012, this matter was remanded to the RO for additional development.  


FINDINGS OF FACT

1.  R.E.H. was born in July 1990 and attained the age of 18 in July 2008.  

2.  The evidence shows that R.E.H. was permanently incapable of self-support by reason of mental or physical defect present before she attained age 18.  


CONCLUSION OF LAW

The criteria for establishing R.E.H. as a helpless child of the Veteran are met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the determination below constitutes a full grant of the benefit sought, further discussion of the VCAA is not necessary.
Legal Criteria

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Under 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "helpless child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Four principal factors for consideration consist of the following:  

(1) that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support; 

(2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established; 

(3) employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

(4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b). 


Factual Background
The record to include a birth certificate shows that the Veteran's daughter, R.E.H., was born in July 1990 and attained age 18 in July 2008.  

In July 2008, prior to R.E.H.'s 18th birthday, the RO received a claim seeking to establish R.E.H. as a "helpless child" of the Veteran.  In that claim, the Veteran's wife (who during the pendency of the appeal advocated on behalf of the Veteran, who has been evaluated as incompetent for VA purposes due to his dementia), explained that their child had severe, permanent psychiatric disabilities that impaired her ability to function over the previous six years.  She related that at age 12, R.E.H. began to experience deterioration in areas of demeanor, emotions, school, and home.  She described their daughter as presenting a discipline problem as she could no longer cope with school, friends, home, or life in general, and recounted examples that included self-mutilation, suicide attempts, purging, withdrawal, and addictive behaviors.  She also reported that R.E.H. had difficulties in self-care, had received psychological therapy for six years, had been an inpatient in five mental institutions in a four-year period, been admitted to the emergency room numerous times, and had received various diagnoses (severe bipolar disorder, oppositional defiant disorder, conduct disorder, and borderline personality disorder).  R.E.H. reportedly attempted part-time employment but was fired after a short period due to her "issues."  It was asserted that even with therapy and medication, R.E.H. would only be expected to have "minimal life function" due to her psychiatric disorders. 

In an August 2008 statement (in reply to a VCAA letter), the Veteran's wife indicated that R.E.H. has not been married, worked part-time at a Subway shop for several weeks, had difficulty with social/educational/work issues, had low self-care skills for her age, and a history of self-mutilation, suicide attempts, and hostile behavior.  

In an August 2009 statement, the Veteran's wife indicated that she and the Veteran paid out-of-pocket for all of R.E.H.'s psychiatric medications and therapy, which would be a lifelong need for her.  In a September 2009 statement, she related that after discharge from a long-term psychiatric treatment center (Meridell) in December 2007, R.E.H. took herself off all medications except for one, and her impulses and behaviors that were once controlled while at the facility then re-emerged.  R.E.H. dropped out of high school, became severely depressed and suicidal, and was admitted to another facility in July 2008.  As for R.E.H.'s life after her 18th birthday, she was noted to have had a son in January 2009, and the Veteran and his wife supported them both.  She started cosmetology school, but was recently suspended from it due to her threats to "bomb" the school after she was unable to deal socially with others in class.  It was also noted that while at Meridell in 2007, R.E.H. was found to have had an abnormal EEG and personality change, reportedly due to cerebral dysrhythmia.  The Veteran's wife asserted that she and the Veteran believed R.E.H.'s severe physical and psychiatric disabilities would impair her ability to function for the rest of her life.  

In a July 2010 letter, the Veteran's wife provided further evidence to show that R.E.H. was permanently incapable of self-support.  She stated that her daughter was ruled a "disabled adult child" by the Social Security Administration in 2010, that her private psychiatrist found that her bipolar disorder was chronic and may permanently impede her ability to support herself, that she was ruled eligible for VA's vocational rehabilitation services but did not demonstrate vocational potential during a work evaluation in January 2009, that she was ruled eligible for special education services by the school district in May 2006 due to health impairment in the area of neurological brain disorder, that she was not married and had never been so, and that although the treatment center (Meridell) indicated in 2007 that she was maintaining control of her impulses and emotions on medication, this was made possible only in a highly structured, 24-hour psychiatric treatment environment.  

At the April 2012 Board hearing, the Veteran and his wife testified that R.E.H. (who was not present) had multiple mental disabilities for which she was hospitalized eight times by the time of her 18th birthday.  They indicated that due to her behavior, she was unsuccessful in finishing high school (she dropped out in the 11th grade but did later receive her GED) and cosmetology school, and that she tried to work at a few jobs but was either fired or suffered a "mental breakdown."  They indicated that she was unable to cope with life in a normal fashion due to her impulsivity, paranoia, and poor judgment (she was noted to have threatened teachers at school and had to be placed in an alternative school).  Of her years before age 18, she was non-compliant with medications, was a "cutter," and had attempted suicide four times.  They felt that both before and after her 18th birthday, R.E.H. was incapable of self-care and support and that they had to "babysit" her.  They stated that R.E.H. lived in a cottage in their backyard and that she had applied for and received Social Security benefits at age 19 (they indicated that a Social Security evaluator did not foresee R.E.H.'s condition improving at any point).  

In June 2011 the Veteran's wife submitted a list of R.E.H.'s psychiatric treatment providers (with dates and diagnoses from 2005).  Of the diagnoses, bipolar disorder was a principal disability, notably causing mood lability, anger, irritation, and depression.  In a substantive appeal statement received in June 2011, it was further explained that the Veteran and his wife arranged to have R.E.H. live in a cottage on their property (100 feet from their home) so they could monitor her health and functioning, that she did not drive independently and must be taken to appointments, and that all her psychiatric appointments and medications were arranged by the Veteran and his wife.  It was further noted that the Veteran's wife paid her bills and provided her money from her checking account, provided incentives for her to wash her clothes and keep her living quarters clean, provided food/clothing/financial help when needed, and provided "abundant child care" for her son.  It was felt that R.E.H.'s mental and physical defects, which were evident before she reached age 18, had been ongoing, and that her incapacity for self-support was shown to be permanent before and after her 18th birthday.  (These statements were reiterated in a March 2013 statement.)  

In a personal diary kept by the Veteran's wife, submitted in July 2013, she detailed her observations of R.E.H.'s self-care and the type of care R.E.H. had for her son, for the period from June 2010 to July 2013.  Her descriptions were replete with references to poor choices made by R.E.H. that affected her son, and to filthy living conditions.  She recounted that she went to the cottage daily to get her grandson ready for preschool.  She indicated that R.E.H. was frequently irritable, explosive, and irrational, and was "getting even more bizarre and inattentive to [her son's] needs."  She found R.E.H. continued to be non-compliant with her medications.  She indicated that R.E.H. left for several weeks in February 2012 to visit a girl she met on the internet (after she "decides she is gay") and returned only to kick out her boyfriend/fiancé and leave again.  She stated that R.E.H. "fell apart" after her girlfriend left in August 2012 and had to be hospitalized for depression and cutting; she ended up back in inpatient treatment in November 2012 after overdosing on medications.  She notified social services in May 2013, after she went to get her grandson and found R.E.H.'s cottage in an awful state.  She noted her grandson spent at least 50 percent of his time with her and the Veteran.  She described an occasion where R.E.H. ended up in jail for domestic violence after having a "major mental meltdown" and the Veteran had to break down the door to extract their grandson from a dangerous situation.  She listed numerous examples to demonstrate that their grandson met the criteria for neglect, as outlined by the department of health and human services.  

In a letter dated in December 2014, the Veteran's wife notified the RO that she received sole physical custody of R.E.H.'s son through a local court.  (In a subsequent letter in May 2016, she indicated that she and the Veteran were not pursuing adoption of their grandson at that time.)

In a September 2015 administrative decision, the RO determined that the evidence of record indicates that R.E.H. was not, and has never been, married.  

Medical evidence of record includes reports from numerous health facilities, as well as from the school district and the Social Security Administration (SSA), which is described in pertinent part below.  

Records from Consulting Psychological Resources show that R.E.H. was evaluated in February 2005 to assess her level of psychological functioning and personality traits.  Her history included poor academic grades and drinking alcohol with friends.  Testing showed that she appeared to have elevations in mood and energy level that were consistent with cyclothymia.  Her other diagnoses were alcohol abuse, and oppositional defiant disorder; her current Global Assessment of Functioning (GAF) was 60 (denoting moderate symptoms or moderate difficulty in social, occupational, or school functioning).  She was advised to continue outpatient therapy.  
Records from Gulf Oaks Hospital in April 2005 show that R.E.H. (then 14 years of age) was admitted for threatening violence toward a teacher and writing suicide notes.  She reported having mood swings since she was 12.  Her diagnoses were bipolar disorder (manic) and oppositional defiant disorder; her GAF score on admission was 20 (denoting some danger of hurting self or others, or occasionally fails to maintain minimal personal hygiene, or gross impairment in communication).  Dr. Tucker, in an April 2005 statement, asserted that he was treating R.E.H. and felt she required "homebound schooling or Alternative school" upon discharge.  He felt she could return to school in the fall, "able to conduct her behavior according to requirements of the school and law, barring any unforeseen circumstances."  

Records from the Memorial Hospital at Gulfport indicate that R.E.H. was an inpatient from November 2005 to December 2005, due to an escalating preoccupation with suicidal ideations and a plan, further complicated with increased self-mutilation and references to alcohol abuse.  Prior to admittance, her adaptive functioning in meeting the demands of daily living activities was shown to have a pattern of increasing destabilization.  Her discharge diagnoses were bipolar disorder by history, adjustment disorder with mixed disturbance of emotions and conduct, depressive disorder versus dysthymic disorder, alcohol and tobacco use by history, oppositional defiant disorder in development, and parent/child problem; her GAF score was 51/61 (denoting moderate to mild symptoms or difficulty in social, occupational, or school functioning).  At discharge, her mental status functioning was improved; continue outpatient treatment and medication were recommended.  

Records from Forrest General Hospital and Pine Grove Recovery Center show that R.E.H. was admitted in February 2006 with a chief complaint of wanting "to be happy," after it was reported that she had been depressed for the previous two weeks and had been having serious mood problems since age 12.  The discharge diagnoses were bipolar I disorder (severe without psychotic features), parent-child relational problems, and adolescent antisocial behavior; her GAF score on admittance was 39 (denoting some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).  

Records from South Mississippi Psychiatric Group show outpatient treatment of R.E.H. for bipolar disorder beginning in March 2006.  She was struggling academically.  In April 2006, she was noted to be failing all classes and not coping well (she was cutting herself).  It was also noted that she was non-compliant with her medications.  She had a reasonably good summer in 2006, but in September 2006 it was noted she had episodes of severe mood swings after breaking up with her boyfriend and her cat died.  Ongoing problems were reported in October 2006, such as panic attacks, headaches, and insomnia.  In November 2006, she indicated she wanted to be home-schooled, was tired of the "drama," argued with peers, and could not concentrate.   In December 2006, she reported she was not doing well.  In March 2008, she stated that she stopped her medications and stockpiled them, then overdosed on them and had a cutting episode (evidently, she re-started her medications after that).  In June 2008, she expressed a desire to attend cosmetology school; she also reported that she was pregnant and had stopped all but one of her medications.      

Records from Long Beach School District Special Education Services indicate that R.E.H. was evaluated for services when she was 15 years old, due to significant problems she was experiencing in an academic setting (she was failing 9th grade for the second time).  Testing in March 2006 showed she was functioning in the average range of intelligence but her achievement scores were below average (she was failing her classes).  Emotional assessments showed that she had a neurological brain disorder, diagnosed by a physician (Dr. Miller), which affected her attention span and impaired academic functioning.  She required frequent cues to focus and remain on task.  She was taking various medications for mood stabilization, to increase attention, counteract anxiety, and aid in sleeping.  Included in the assessment data were the results of an evaluation by a clinical psychologist (Dr. Yarnell), who found no indications of anxiety, depression, suicidal ideation, psychosis, or any indication of a serious emotional disturbance (he felt she was immature, insecure, hostile to parents/school, and lacking in self-esteem and self-reliance).  Based on a preponderance of the data, it was found that R.E.H. met the criteria for special education eligibility, and an individualized Education Program (IEP) was devised for the 2006-07 school year.  

Records from Memorial Hospital at Gulfport show that in July 2007 R.E.H. was an inpatient for two weeks after presenting to the emergency room for apparently taking an overdose of Xanax (in lieu of cutting herself).  On mental status evaluation, it was noted that she did not take responsibility for many of her actions and minimized all that led up to her being asked to leave camp that summer and other places.  It was suspected that she had a longstanding history of oppositional defiant behavior.  It was felt that she should not be in charge of her own medications under any circumstances.  It was suspected that with the right intervention, she could probably accomplish work.  The admission diagnoses included mood disorder, oppositional defiant disorder (very severe), rule out bipolar disorder and various other disorders, polysubstance abuse, and parent-child relational problem; her GAF on admission was 15, considering her history.  It was felt she could be much more functional, but at the time of admission, she had no insight whatsoever.  Upon discharge, she was transferred to Meridell, with a prognosis that was very guarded.  It was felt that she needed chronic supervision and intensive therapy.  It was stated that prior to admission, she had been expelled from a camp, where she was "high maintenance" and had very serious problems with authority and her mood.  It was predicted that she would have those issues chronically in the future, on and off, depending on what went on in her life.  Her discharge diagnoses were conduct disorder, mood disorder, polysubstance abuse (rule out dependency), severe borderline personality traits in development, and probable history of ADHD; her GAF score at discharge was 45 (denoting serious symptoms or any serious impairment in social, occupational, or school functioning).      

Records from Meridell Achievement Center show that R.E.H. received residential treatment from July 2007 to December 2007, when she was discharged.  The discharge diagnoses were bipolar disorder, ADHD, oppositional defiant disorder, developmental change due to cerebral dysrhythmia, eating disorder, and borderline personality traits.  Her GAF scores were 60-65 (currently/highest for past year).  She struggled to maintain consistency with controlling her mood, behavior and impulse control, which became more stable on medications and had a positive effect on her school performance.  Her prognosis was fair with medication compliance.  

Records from Forrest General Hospital and Pine Grove Recovery Center show that R.E.H. was admitted in July 2008 (prior to her 18th birthday) with suicidal thoughts.  At the time, she appeared to be doing fairly well (according to R.E.H.'s report) since her December 2007 discharge from Meridell, but it was noted that as she was doing well she had discontinued her medications and then began to have feelings of depression and suicidal thoughts.  It was also noted that at the time of her admission, she was living in an apartment with a boyfriend (they intended to marry at some point) and was pregnant.  The boyfriend was working to support them, but the Veteran and his wife helped her out with gas money and extra money at times.  She had plans to attend cosmetology school and had received her GED.  The diagnoses at admission and discharge were bipolar disorder, type I, depressed, severe, without psychotic features; and a history of ADHD; the GAF on admission was 30 (denoting behavior was considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas).  

The records dated after R.E.H. reached age 18 in July 2008 show that she continued to have the same problems that were present in the years prior to her 18th birthday.  

Records from the Social Security Administration (SSA) show that R.E.H. was awarded disability benefits in April 2010, based on a primary diagnosis of mood disorders.  It was determined that her disability began in June 2008.  In a February 2010 application for SSA benefits, she indicated that her work history consisted of working as a sandwich maker at Subway for two months (20 hours a week) from August 2006 to October 2006, working in customer service 20 hours a week for Domino's Pizza from September 2008 to May 2009 (but she missed three months of time due to a motor vehicle accident and the birth of her son), and working for one day in December 2009 for Goodwill Industries (she was scheduled to work for 30 days as part of a work evaluation through VA's Vocational Rehabilitation Services, but lasted just one day).  Regarding daily activities, it was noted that she rarely went outside, woke up late in the morning, heated up frozen food for meals, did minimal childcare (the boyfriend evidently was the primary care giver), cleaned and washed dishes when prompted, and watched television.  She also needed daily reminders to take her medications; otherwise, she did not take them.  She did not participate in any social groups.  

The SSA decision was based in part on an April 2010 report of a mental status examination, wherein Dr. Zakaras indicated that the Veteran's wife functioned much like a "house parent or caretaker" to ensure that R.E.H. took her medication regularly and that the grandchild was being cared for.  He stated that it was "very obvious" to him that R.E.H. and her fiancé were unable to cope on their own.  (The fiancé was unemployed, having been recently terminated from a job at McDonald's for not being on time.)  According to the Veteran's wife, her daughter led a "chaotic life" as basic household activities were not completed on a regular basis.  Evidently, she was not capable of handling money.  Her personal hygiene was fair but adequate.  On mental status examination, she had difficulty doing sums (serial 7s) without pencil and paper.  She stayed up for days due to insomnia.  She continued to self-mutilate and had a fair amount of paranoid ideation.  She was in fairly good control of her disorder on medication, but if she missed a little bit of it, she would "obviously have another full-blown episode and be hospitalized again."  Without her mother's supervision, he was "very certain" that R.E.H. "would be back in a facility within days."  Her work history was sporadic, and her mother had difficulty in getting her into a vocational rehabilitation program due to her past behavior.  The primary diagnosis was bipolar disorder, and it was felt that she was "extremely impulsive and paranoid and could be seen as a threat to others in the workplace because she utilizes such poor judgment."  He felt that she would not be hired if any prospective employer were to do a background check on her and discovered her history of threats and conduct.  He felt that she would have "an extreme amount of difficulty performing sustained work-related, even repetitive tasks" and he would also "anticipate severe interpersonal problems in the workplace" with authority figures and peer groups.  He did not foresee her "condition improving at any point in the future and it certainly would be expected to last much longer than a year and perhaps her lifetime."  She required extensive outpatient psychotherapy.  

Records from South Mississippi Psychiatric Group show R.E.H. received ongoing outpatient treatment for bipolar disorder from 2008 through November 2011.  She continuously took medications and at times reported sadness or feeling down.  In September 2011, she and her mother had a fight over money.  Evidently, the mother did not give her SSI check to her until certain conditions were met (e.g., house was cleaned, etc.).  It was noted that she struggled with the desire for independence in the context of a history of mental illness and self-destructive behaviors.  (She reported she was involved in a sexual relationship with another female and the "husband approves."  In October 2011, she planned to move to the Gulf Coast; it was noted she was still involved in a relationship with a female and that the "husband" was aware.  In November 2011, she and her "fiancé" desired pre-conception planning advice.  Due to her suicidal ideation in the past few months and also an episode of self-mutilation, it was felt that the time was not right for them to conceive.   

In June 2013, a VA physician reviewed pertinent records and provided an opinion addressing the integral question of this case.  She found that R.E.H.'s psychiatric disabilities progressed at what was considered to be a normal rate for bipolar disorder; when things were going well, her functional limitations appeared to be minimal, and when she was having a manic episode, her limitations increased.  She stated that records indicated R.E.H. married and had another child (a son after having a daughter) [this statement, however, is not borne out by the records, as there is no documentation that R.E.H. ever married or that she had a second child in addition to a son born in January 2009].  The examiner opined that it was less likely as not that R.E.H.'s disabilities rendered her permanently incapable of self-support prior to age 18.  She pointed to R.E.H.'s work history, stating that she was able to hold jobs at Subway for four months and at Domino's Pizza for nine months [the record, however, shows that she did not work as long as the intervals reported by the examiner].  She also pointed to R.E.H.'s responsibility for taking care of two small children [the record, however, shows that there was only one child, and that the Veteran's wife had evidently intervened in no small part to ensure the child had some basic care and supervision].  Also in support of her opinion, the examiner cited to an April 2010 report that indicated that R.E.H. was able to work sporadically, drive, take care of herself, and take care of her children, with her mother providing oversight, which the examiner stated was "very common" in bipolar disorder cases.  She stated that those with bipolar disorder struggled at times and it was not uncommon for them to be fired from jobs due to occasional poor judgment, but that many individuals with the disorder eventually adhered to a stable medication regime and were able to lead productive, successful lives.  One sign she found of R.E.H.'s capability to work was that she cared for her children [again, R.E.H. had one child, whose care appeared to be greatly shared by the Veteran's wife], and that her ability to provide child care, undertake domestic labor, and work in food service was demonstrative of her industrial and employment capabilities.  

Analysis

The Veteran and his wife allege that their adult daughter, R.E.H., is a helpless child for VA purposes on the basis that by the age of 18 she had been permanently incapable of self-support due to mental and physical disability.  After applying the pertinent law and regulations to the facts of the case, the Board finds that the evidence supports this claim.   

The analysis of whether a claimant is permanently incapable of self-support is based on the individual's condition at the time of her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  While there is evidence both favorable and unfavorable to the claim, it is the judgment of the Board that the positive evidence of record in favor of the claim outweighs the negative evidence in showing that the Veteran's daughter was permanently incapable of self-support upon reaching the age of 18.

The records undeniably show that R.E.H. suffered from mental disability for years prior to her 18th birthday in July 2008.  It is not in dispute that she is currently disabled from the same mental disability, principally diagnosed as bipolar disorder, that she had suffered from during her teen years.  Moreover, the evidence clearly shows that she continues to be dependent on her parents, the Veteran and his wife.  While the facts presented in the section above cover the period both before and after R.E.H.'s 18th birthday, the emphasis in determining whether she was permanently incapable of self-support is on the period before July 2008 when she reached 18 years of age.  The question at hand is a difficult one, and there are opinions that seem to support the claim and other opinions that are unfavorable to it.  

Upon consideration of the June 2013 opinion of the VA examiner, who is the only healthcare provider to directly address the issue at hand and believed that R.E.H. was not permanently incapable of self-support by age 18, it is observed that such opinion was premised on an inaccurate factual basis.  As noted previously above, the examiner stated that R.E.H. not only had two children but that she was adequately providing for them both; this assumption is not true given that the entirety of the rest of the record shows that there was only one child born of R.E.H. and that by most if not all lay accounts that child appears to have been neglected by R.E.H. to the extent that the Veteran and his wife stepped in regularly, if not daily, to provide care for their grandson.  (Evidently, they also eventually obtained custody of their grandson.)  Further, the VA examiner stated that R.E.H. was married, which is again not shown by any records and in fact denied by all parties involved (a VA administrative determination found her to be unmarried), and that she was able to hold jobs in food service before the age of 18.  As to this latter point, the records from the SSA as well as lay statements of the Veteran's wife all reflect that her employment was very short-lived (actually shorter than reported by the VA examiner), and that while she was able to obtain employment, the nature of the work was part-time and she was unable to maintain her jobs due to her ongoing psychiatric difficulties.  In short, the Board finds that the opinion has little probative weight, given its inaccuracies and deficiencies.  

Another opinion that appears to be unfavorable to the claim is that of Dr. Yarnell, a clinical psychologist who evaluated R.E.H. in 2006 for the school district to determine whether she had any special education needs.  His assessment was that she was merely immature, insecure, and lacking in self-esteem and self-reliance.  He did not detect anxiety, depression, suicidal ideation, or psychosis.  He also stated that there were no indications of a serious emotional disturbance.  Acknowledging such findings, the school district nevertheless determined that R.E.H. was in need of special services given other data it received to include that a neurological brain disorder had been diagnosed by a physician.  It is also emphasized that while R.E.H. may not have been evidencing a demonstrable psychiatric disorder around the time of the psychological assessment by Dr. Yarnell, over the next two years or more there is a great amount of evidence from various healthcare providers that plainly show mood and behavior problems that required inpatient treatment on numerous occasions (the GAF scores in connection with most of these hospitalizations depict an impairment equivalent to an inability to function in most if not all areas).  In fact, R.E.H. was sent to a residential treatment program for five months with a prognosis that was very guarded.  The structured environment had a stabilizing effect on her and her disorders, but within months after discharge from the program, her old behavioral patterns returned, particularly because she stopped taking her medications.  Her non-compliance with medications was a recurrent theme throughout her teen years and beyond, as most vividly described by her mother.  

Regarding evidence of record that reasonably shows R.E.H. was permanently incapable of self-support by age 18, the lay evidence presented by the Veteran and his wife in statements and testimony is found to be credible and particularly persuasive.  The extensive treatment required for the chronic psychiatric illness is reflective of the severity of the condition, and corroborates the reports from the Veteran and his wife.  R.E.H. dropped out of school (but later obtained a GED), despite the special education plan in place.  She attempted to work at various entry-level jobs, but they were part-time and short-lived, and she was ultimately unsuccessful in keeping them evidently due to her mood problems.  Given such sparse, unskilled work history and the severity of her psychiatric illness, which waxed and waned depending oftentimes on whether she was medication-compliant, it is reasonable to conclude that by age 18 the evidence shows she was unable to maintain gainful employment going forward.  

R.E.H.'s mental disability is clearly inconsistent with any non-sheltered work environment, and there is no clear evidence to show that her underlying mental illness could be expected to improve after age 18.  Social Security records appear to validate this finding.  Although Dr. Zakaras's assessment was conducted in April 2010, when R.E.H. was 19 years of age, his comments and assertions reference conditions of the Veteran's daughter that were in evidence prior to her 18th birthday.  Both before and after July 2008, the Veteran's wife acted as R.E.H.'s caretaker, ensuring she took her medication regularly.  She and the Veteran also continued to support her financially, as well as handle her financial affairs, even though her live-in boyfriend had a job at times to help support her.  Dr. Zakaras strongly believed that R.E.H. and her boyfriend were unable to cope on their own, and that without the intervention of the Veteran's wife, R.E.H. would require hospitalization.  He articulated his doubts for why employment for R.E.H. would be extremely difficult, and felt that her condition was unlikely to improve at all in the future, and possibly for her lifetime.  
The RO denied the claim to establish R.E.H. as a helpless child of the Veteran based on findings that she did not suffer from a physical or mental defect rendering her permanently incapable of self-support prior to age 18 in July 2008.  The Board, however, is persuaded otherwise, as articulated above.  Accordingly, the criteria for recognizing R.E.H. as a "helpless child" of the Veteran have been met.  


ORDER

The appeal seeking to establish R.E.H. as a helpless child of the Veteran is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


